Citation Nr: 1813144	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-33 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 17, 2012, and 10 percent since, on an extra-schedular basis, including derivative entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral (left and right ear) hearing loss and assigned an initial 0 percent, so noncompensable, evaluation for this disability retroactively effective from February 15, 2007.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others).  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the proceeding is of record.

Subsequently, in May 2012, the Board remanded this and several other claims so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development, including by conducting another search for service treatment records (STRs) and providing new VA compensation examinations.  While on remand, the AOJ assigned a higher 10 percent rating for the bilateral hearing loss, but only effective as of June 17, 2012.  So in compliance with the holding in Fenderson, the rating was "staged".  The Veteran continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating, absent express indication to the contrary).


The Board issued a decision in February 2016 granting service connection for the other claims the Veteran also had appealed.  Additionally, however, the Board denied the Veteran's claim for higher initial evaluations for his bilateral hearing loss, both on a schedular and extra-schedular basis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  The parties submitted a Joint Motion for Partial Remand (JMPR) in September 2016, agreeing the Board had erred by failing to adequately discuss how the Veteran's hearing-related symptoms could potentially affect his employability in its extra-schedular rating discussion.  See 38 C.F.R. § 3.321.  Additionally, since the Board had granted his remaining claims for service connection, the Court did not disturb the favorable ruling concerning those other claims.  Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) and 38 U.S.C. § 7261(a)(3).  By Order dated in September 2016, the Court granted the JMPR and remanded only the extra-schedular component of the bilateral hearing loss claim for further appellate consideration.

The Board issued a decision in December 2016, again denying the Veteran's claim of entitlement to an initial compensable evaluation for his bilateral hearing loss prior to June 17, 2012, and higher than 10 percent since, on an extra-schedular basis.  The Veteran again appealed the Board's decision to the Court.  The parties submitted a Joint Motion for Remand (JMR) in July 2017, agreeing the Board had committed two errors:  (1) relying on argument submitted by the Veteran's former representative after that representative no longer had authority to present argument to the Board on his behalf [see 38 C.F.R. § 14.631(e)(1)]; and, (2) failing to respond to a motion filed by the Veteran's newly-appointed attorney-representative [see Thurber v. Brown, 5 Vet. App. 119, 123 (1993)].  Additionally, the parties agreed that the Board must address whether the medical evidence of record reflecting "dizziness" supports consideration of an extra-schedular rating for the Veteran's bilateral hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) ("On the contrary, a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating  criteria contemplate those functional effects.").  By Order dated in July 2017, the Court granted the JMR and again remanded the extra-schedular component of the bilateral hearing loss claim for still further appellate consideration.

The issue of entitlement to a TDIU was raised by the record as a derivative component of the increased-rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As a claim for a TDIU is part and parcel of a claim for an increase in compensation for a disability purportedly affecting the Veteran's employability, this appeal now additionally concerns this TDIU aspect.

Further development is required before readjudicating this claim on appeal, however, so the Board is REMANDING it to the AOJ.


REMAND

While the Board is precluded by regulation from assigning an extra-schedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of the Compensation and Pension (C&P) Service for this special consideration.  38 C.F.R. §§ 3.321(b)(1); 4.16(b).  See also Barringer v. Peake, 22 Vet. App. 242 (2008).

Generally, the first element or step in an extra-schedular analysis is for the Board to compare the severity and type of symptoms manifested by a service-connected disability with the schedular rating criteria for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Doucette v. Shulkin, the Court addressed how to conduct an extra-schedular analysis-specifically, the first Thun inquiry-in the context of a hearing loss claim.  28 Vet. App. 366, 369 (2017) (holding that the rating criteria for §§ 4.85 and 4.86 contemplates, and thus compensates for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts).  Nonetheless, the Court explicitly indicated that the rating criteria do not contemplate all functional impairment due to a claimant's hearing loss.  Id. at 371 (noting that "[o]n the contrary, a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating  criteria contemplate those functional effects."). 

In this case, the Veteran has reported that his bilateral hearing loss disability causes difficulty understanding people on the phone, trouble hearing and understanding his wife, necessitates turning the television up to a high volume, and makes it difficult to understand people-especially with background noise or in group.  These are the functional effects of hearing loss contemplated by the hearing loss regulations in §§ 4.85 and 4.86.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017); see also Rossy v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1794 (Dec. 13, 2017) (affirming a Board decision that had denied a compensable schedular rating for bilateral hearing loss, as well as referral for a rating based on extra-schedular consideration under 38 C.F.R. § 4.16).  But the medical evidence of record also documents additional symptoms that have been attributed to the Veteran's bilateral hearing loss disability, which are not contemplated by the hearing loss regulations.  See VA Treatment Record dated Apr. 23, 2009 (associating imbalance and disequilibrium to bilateral hearing loss); see also January 2018 Representative Statement (documenting the Veteran's report of experiencing social isolation due to his hearing loss, stating that "he always ends up sitting by himself at family gatherings due to his inability to hear other people to such an extent that he did not want to even try talking to others.").  The rating criteria do not contemplate the Veteran's disequilibrium and social isolation, which the evidence of record clearly attributes to his service-connected bilateral hearing loss.  See King v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1829 (Dec. 21, 2017) (confirming that Doucette provided "a non-exhaustive list of functional effects that could make up that class of functional effects" not contemplated by the hearing loss regulations).

As an exceptional or unusual disability picture has been shown, the second Thun element requires the Board to now consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, supra, at 115-16.  Concerning this, the evidence of record suggest marked interference with employment due to the Veteran's hearing impairment.  See, e.g., June 2012 VA Examination Report (opining that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work); see also December 2017 Private Vocational Employability Assessment.  When these initial two elements are met, as in this case, the appeal must be referred to the Director of the C&P Service or designee for consideration of the assignment of an extra-schedular rating.

The TDIU claim is derivative of, so "inextricably intertwined" with, the claim for higher ratings for the bilateral hearing loss.  Therefore, consideration of this derivative TDIU claim must be deferred pending resolution of this other claim on appeal regarding the ratings for the bilateral hearing loss.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" when the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these claims are REMANDED for the following action:

Submit these claims to the Director of the C&P Service or appropriate designee for consideration of an initial compensable evaluation for the bilateral hearing loss prior to June 17, 2012, and higher 10 percent since, on an extra-schedular basis.  Also consider whether the Veteran is derivatively entitled to a TDIU.  If these claims are denied, or not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran-Appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

